 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ZANE HUBBARD,                                        1:19-cv-00992-JDP
12                       Plaintiff,
13                                                         ORDER TRANSFERRING CASE TO THE
             v.
                                                           SACRAMENTO DIVISION OF THE
14    DAVID BAUGHMAN, et al.,                              EASTERN DISTRICT OF CALIFORNIA

15                       Defendants.
16

17
            Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
18
     under 42 U.S.C. § 1983. Plaintiff has also filed a request to proceed in forma pauperis pursuant
19
     to 28 U.S.C. § 1915. ECF No. 2. In his complaint, ECF No. 1, plaintiff alleges that his rights
20
     were violated in Sacramento County, which is part of the Sacramento Division of the United
21
     States District Court for the Eastern District of California. Therefore, the complaint should have
22
     been filed in the Sacramento Division.
23

24          Pursuant to Local Rule 120(f), a civil action that has not been commenced in the proper
25   court may, on the court’s own motion, be transferred to the proper court. Accordingly, this action
26   is ordered transferred to the Sacramento Division. This court will not rule on plaintiff’s request to
27   proceed in forma pauperis.
28
                                                       1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   August 2, 2019
 4                             UNITED STATES MAGISTRATE JUDGE

 5

 6

 7
     205
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               2
